Title: To Thomas Jefferson from John Laval, 5 January 1822
From: Laval, John
To: Jefferson, Thomas

Sir,  Philadelphia Jany 5th 1822The Dio Copius, mentioned in my letter of the 9th of Octr ulto, & the only One I have, is in sixteen or 16mo, of the Size of the inclosed leaf on Which the latin title is Copied, Well printed on Good type & Good paper, all Greek; except two titles, at the head of each volume, On latin & the other greek, & the Summa Capita in latin; Without Notes.being desirous to offer you a Choice of different Copies, I have sent to our principal Booksellers, but, from my inquiries, I have ascertained that no other is to be obtained in the city.With the highest Consideration & respect, Your Very humble ServantJohn Laval